Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.
 
Response to Arguments
Applicant’s arguments regarding 103 rejection have been considered and they are moot because they do not apply to the new references used in the current office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 12-14, 24, 26, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over  Jung (US20190037539) in view of Chun (US20100128742).

Regarding claim 1, Jung discloses a resource request method, comprising:
transmitting, by a user equipment (UE) via a radio resource control (RRC) message, low latency traffic information to a base station for the base station to perform semi-persistent scheduling resource allocation according to the low latency traffic information (fig. 15, [0251-263], S151, the UE provides the traffic information to the eNB using an RRC message, the traffic information includes end-to-end delay requirement of 100 ms, that is, low latency traffic; eNB provide a SPS configuration, S152), the low latency traffic information comprising:
resource periodicity indicating a transmission period of low latency traffic that is periodically transmitted ([0253][0259][0263], a period of traffic generated/transmitted of the low latency traffic in the UE);
an offset indicating an expected sub-frame to be allocated ([053-54], offset value respect to a reference time, by subframe #k);
receiving, by the UE, resource allocation information of at least one semi-persistent scheduling resource from the base station (fig. 15, [0263],  received, by the UE, SPS configuration determined based on the traffic information (step S152)).
June only implicitly discloses resource size information indicating a size of resources to be allocated ([0019], the traffic information include information informing a latency requirement required by the UE, that is, resources size required to satisfy the latency requirement; [0253][0072][0208], the period specified by the UE can be considered as resource size required, scheduling required value), priority information indicating a priority of a low latency traffic pattern (in LTE networks [0003], several priority class of traffic are supported, it is easy to include the priority information of the traffic by the UE); and a first logical channel identity To further clarify this,  Chun discloses resource size information indicating a size of resources to be allocated, priority information indicating a priority of a low latency traffic pattern (Chun, [0042-43], determining priority of the data block and the amount of resources required for the data block and adding these information to the traffic information taught by Jung); and a first logical channel identity (LCID) information, wherein the first LCID indicates a logical channel that uses the resources and is associated with a traffic pattern of the UE (Chun, [0010-11][0068][0076], including a LCID as an identifier of a logical channel through which data block is transmitted. The LCID information can be added to the traffic information taught by Jung).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging traffic information given by Jung with the teachings of adding more traffic information given by Chun. The motivation for doing so would have been to efficiently transmission of data by utilizing the exchanged information (Chun, abstract).  
Claims 14, 24 and 26 are rejected same a claim 1. 

Regarding claim 2, Jung and Chun disclose the method of claim 1, wherein the low latency traffic information further comprises at least one of the following: 
a first Quality of Service (QoS) Class Identifier (QCI) indication information indicating a latency or a reliability requirement level of the low latency traffic (Jung, [0256], traffic may include end-to-end latency requirements of 100 ms, which is QoS class identifier, end-to-end latency is a QoS); 
moving speed level indication information indicating a moving speed level of the UE (Jung, low-speed moving station); or 
Buffer State Report (BSR) information indicating buffer state information of the low latency traffic for which the resources are requested (Jung, [0208], UE may send a BSR to eNB).
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options.

Regarding claim 6, Jung and Chun disclose the method of claim 1, further comprising:
transmitting geographic location information of the UE to the base station (Jung, [0068], UE informs the network of its location).  
	Claims 31 and 34 are rejected same as claim 6.

Regarding claim 12, Jung and Chun disclose the method of claim 1, wherein the transmitting, via the RRC message, the low latency traffic information comprises:
 transmitting the low latency traffic information by using at least one of a Side-link UE Information message, a UE Information Response message, low latency indication information, and V2X traffic indication information (Jung, [0264], UE transmits signal using V2X signal). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 13, Jung and Chun disclose the method of claim 1, wherein the transmitting the low latency traffic information to the base station comprises: 
transmitting a Media Access Control (MAC) Control Element (CE) carrying the low latency traffic information to the base station (Jung, [0208], UE may send BSR to eNB,  Chun, [0088], the MAC CE may include BSR). 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chun further in view of Bemmel (US20080032712).
Regarding claim 7, Jung and Chun disclose the method of claim 1, wherein the low latency traffic information further comprises:
Even though Jung and Chun disclose exchanging information about UE’s geographical distribution which implicitly comprises location identity information and geographic area range identity mapping information about the relationship between an area and the location identity, to further clarify this, Bemmel explicitly discloses
location identity information, determined based on a current geographic location of the UE and geographic area range identity mapping information, wherein the geographic area range identity mapping information is used for characterizing mapping relationships between a geographic area and a location identity (Bemmel, [0005-6][0028-29], to identify the location of the mobile terminal from which context information can be deduced, e.g. "at home". Such methods of relating cell identity to context can be by direct relation of cell identity and context, or indirectly, by using cell identity to provide geographic location information such as map coordinates, and from that information deducing context information regarding that user).


Regarding claim 8, Jung, Chun and Bemmel disclose the method of claim 7, further comprising: 
receiving the geographic area range identity mapping information transmitted from the base station  (Bemmel, [0005-6][0028-29], the information can be obtained from a base station). The motivation of the combination is same as in claim 7.

Regarding claim 9, Jung, Chun and Bemmel disclose the method of claim 8, wherein the receiving the geographic area range identity mapping information transmitted from the base station  comprises: 
receiving a system message transmitted from the base station , wherein the system message comprises the geographic area range identity mapping information (Bemmel, [0005-6][0028-29], the information can be obtained from a base station); or 
receiving a proprietary message transmitted from the base station , wherein the proprietary message comprises the geographic area range identity mapping information (Bemmel, [0005-6][0028-29], the information can be obtained from a base station).
It is noted that the applicant uses selective language in this claim and the examiner may only show one of the claimed options. The motivation of the combination is same as in claim 7.

Regarding claim 10, Jung, Chun and Bemmel disclose the method of claim 7, wherein the geographic area range identity mapping information comprises at least one of the following: 
a central location list, radius information and a location identity of a circular area (Bemmel, [0028-9], cell sizes in terms of the cell center and/or longitude and latitude coordinates can be stored in the memory 322 acting as a database information can be obtained by querying a network-based database, cell identifier) or 
location information of three vertices and a location identity of a rectangular area; wherein both the circular area and the rectangular area are the geographic area.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 7.


Claims 4, 28-30, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chun further in view of Rahman (US20170134080).
Regarding claim 4, Jung and Chun disclose the method of claim 1, 
even though Jung and Chun disclose 3GPP, LTE standards, which implicitly the user and eNb interface is an Uu interface, to further clarify, Rahman discloses the resource allocation information comprises resource type indication information indicating that the semi-persistent resources are transmitted via a Uu interface (Rahman, fig. 5, [0108], the user and eNb interface is an Uu interface).    
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging traffic information given by Jung and Chun with the teachings of utilizing several interfaces given by Rahman. The motivation for doing so would 
Claims 29 and 32 are rejected same as claim 4.

Regarding claim 28, Jung and Chun disclose the method of claim 1, 
even though Jung and Chun disclose 3GPP, LTE standards, which implicitly discloses the sideline interface is a PC5 interface, to further clarify, Rahman discloses the resource allocation information comprises resource type indication information indicating that the semi-persistent resource is transmitted via a PC5 interface (Rahman, [0108], fig. 5, information are exchanged via a PC5 interface). 
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging traffic information given by Jung and Chun with the teachings of utilizing several interfaces given by Rahman. The motivation for doing so would have been to be compliance with the 3GPP, LTE or UMTS standard and to efficiently transmission of data by utilizing the exchanged information. 
Claims 30 and 33 are rejected same as claim 28.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474